NO. 07-01-0249-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 14, 2002



______________________________





GREENBELT ELECTRIC COOPERATIVE, APPELLANT



V.



LYNN MILLS AND BARRY SANDERS, APPELLEE





_________________________________



FROM THE 31ST
 DISTRICT COURT OF WHEELER COUNTY;



NO. 10,372-A; HONORABLE GRAINGER W. McILHANY, JUDGE



_______________________________





Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

ON AGREED MOTION TO DISMISS

On original submission, we affirmed a judgment in favor of appellees Lynn Mills and Barry Sanders.  Appellant Greenbelt Electric Cooperative then filed a motion for rehearing.  While that motion was pending, the parties reached a settlement and have now filed an agreed motion to dismiss with prejudice.  We withdraw our original opinion and judgment of March 20, 2002 and, in lieu thereof, grant the motion to dismiss the appeal.

Without passing on the merits of the case, the appeal is hereby dismissed with prejudice.  Tex. R. App. P. 42.1(a).  Having dismissed the appeal at the request of both parties, no further motion for rehearing will be entertained and our mandate will issue forthwith.  Pursuant to the motion, all costs are to be assessed against the party incurring them.  Our dismissal of the case renders the pending motion for rehearing moot.



Don H. Reavis

    Justice



Do not publish.